    Case 1:20-cv-00089-IMK Document 13 Filed 08/31/21 Page 1 of 6 PageID #: 144



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

CHRISTOPHER WYCKOFF

              Petitioner,

v.
                                      CIVIL ACTION NOS. 1:20CV88, 1:20CV89
                                   CRIMINAL ACTION NOS. 1:12CR15, 1:12CR82
                                                (Judge Keeley)

UNITED STATES OF AMERICA,

              Respondent,

           MEMORANDUM OPINION AND ORDER DENYING AS MOOT § 2255
          PETITION [1:20CV88, DKT. NO. 1; 1:20CV89, DKT. NO. 1]
        Pending is the motion filed by the petitioner, Christopher

Wyckoff (“Wyckoff”), pursuant to 28 U.S.C. § 2255 to vacate, set

aside, or correct his sentence (1:20CV88, Dkt. No. 1; 1:20CV89, Dkt.

No. 1).       For the reasons that follow, the Court concludes that

Wyckoff’s petition is moot because he no longer is in the custody of

the Bureau of Prisons (“BOP”) or serving a term of supervised release.

                                  I. BACKGROUND

        On March 26, 2012, Wyckoff pleaded guilty to distribution of

heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), in

Criminal Action No. 1:12CR15 (1:12CR15, Dkt. No. 14). On August 14,

2012, the Court sentenced him to 78 months of incarceration, followed

by 3 years of supervised release (1:12CR15, Dkt. No. 35).1 On that

same date, the Court conducted a plea and sentencing hearing in



1 The Court later reduced Wyckoff’s               sentence   to   70   months   of
incarceration (1:12CR15, Dkt. No. 45).
Case 1:20-cv-00089-IMK Document 13 Filed 08/31/21 Page 2 of 6 PageID #: 145
WYCKOFF v. USA                                         1:20CV88/1:20CV89
                                                       1:12CR15/1:12CR82

       MEMORANDUM OPINION AND ORDER DENYING AS MOOT § 2255
      PETITION [1:20CV88, DKT. NO. 1; 1:20CV89, DKT. NO. 1]
Criminal Action No. 1:12CR82, where Wyckoff pleaded guilty               to

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) and 924(a)(2) (1:12CR82, Dkt. No. 14). After

sentencing him to 41 months of incarceration, followed by 3 years of

supervised release in that case (1:12CR82, Dkt. No. 10), the Court

ordered Wyckoff’s two terms of incarceration and supervised release

to run concurrently (1:12CR82, Dkt. No. 10; 1:12CR15, Dkt. No. 35).

     Wyckoff commenced his first term of supervision on August 4,

2017. Following a hearing involving violations of his conditions of

supervision, the Court revoked Wyckoff’s supervision on April 20,

2018 and sentenced him to 3 months of incarceration, followed by 33

months of supervised release (1:12CR15, Dkt. No. 89).

     Wyckoff commenced his second term of supervision on July 13,

2018, during which he used controlled substances on at least three

(3) occasions and incurred two (2) new criminal offenses. On May 17,

2019, the Court revoked Wyckoff’s supervised release and, as jointly

recommended   by   the   parties,   sentenced   him   to   18   months   of

incarceration with no supervised release to follow (1:12CR82, Dkt.

No. 37; 1:12CR15, Dkt. No. 124). Wyckoff did not appeal this sentence.

     On May 8, 2020, Wyckoff filed a motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255, in which he challenges

his second revocation sentence on the following four grounds: (1)

Wyckoff seeks compassionate release based on the amount of time he



                                    2
    Case 1:20-cv-00089-IMK Document 13 Filed 08/31/21 Page 3 of 6 PageID #: 146
WYCKOFF v. USA                                             1:20CV88/1:20CV89
                                                           1:12CR15/1:12CR82

       MEMORANDUM OPINION AND ORDER DENYING AS MOOT § 2255
      PETITION [1:20CV88, DKT. NO. 1; 1:20CV89, DKT. NO. 1]
has served and due to the COVID-19 pandemic,2 (2) he contends he

should have received additional jail-time credit, (3) he alleges that

the amended petition contained false and misleading documentation,

and (4) he asserts that his supervision should have been terminated

prior to his final revocation hearing (1:20CV88, Dkt. No. 1; 1:20CV89,

Dkt. No. 1). On July 1, 2020, the Government filed a brief in

opposition to Wyckoff’s petition, arguing no ground warranted the

relief sought by Wyckoff (1:20CV88, Dkt. No. 13; 1:20CV89, Dkt. No.

11). The motion is ripe for decision.

                               II. APPLICABLE LAW

        Under 28 U.S.C. § 2255, a federal prisoner in custody may seek

to vacate, set aside or correct his sentence on four grounds: (1) the

sentence was imposed in violation of the Constitution or laws of the

United States; (2) the court was without jurisdiction to impose the

sentence; (3) the sentence was in excess of the maximum authorized

by law; or (4) the sentence is otherwise subject to collateral

attack. Hill v. United States, 368 U.S. 424, 426-27 (1962) (citing 28

U.S.C. § 2255).




2 The Court construed this argument as a motion for compassionate
release and appointed counsel to represent him in connection with
that motion (1:12CR82, Dkt. Nos. 47, 48). Because the Bureau of
Prisons (“BOP”) released Wyckoff from custody on August 25, 2020, the
Court denied his motion for compassionate release as moot on August
31, 2020 (Dkt. NO. 64).
                                        3
    Case 1:20-cv-00089-IMK Document 13 Filed 08/31/21 Page 4 of 6 PageID #: 147
WYCKOFF v. USA                                               1:20CV88/1:20CV89
                                                             1:12CR15/1:12CR82

          MEMORANDUM OPINION AND ORDER DENYING AS MOOT § 2255
         PETITION [1:20CV88, DKT. NO. 1; 1:20CV89, DKT. NO. 1]
        But Article III, Section 2 of the United States Constitution

provides that federal courts may adjudicate only actual cases and

controversies. U.S. CONST. art. III, § 2; Lewis v. Continental Bank

Corp., 494 U.S. 472, 477 (1990). “[W]hen the issues presented are no

longer ‘live’ or the parties lack a legally cognizable interest in

the outcome, a case is deemed moot.” United States v. Hardy, 545 F.3d

280, 283 (4th Cir. 2008) (quoting Powell v. McCormack, 395 U.S. 486,

496 (1969)). The question here is whether Wyckoff’s § 2255 petition

is moot.

                                  III. ANALYSIS

        On May 17, 2019, the Court sentenced Wyckoff to 18 months of

incarceration with credit for time served since April 5, 2019, with

no supervision to follow (1:12CR82, Dkt. No. 37; 1:12CR15, Dkt. No.

124). Although Wyckoff filed his § 2255 petition while incarcerated,

he has since been released from federal custody3 and is no longer

serving     a   term   of   supervised   release.   Thus,   no   actual   case   or

controversy exists regarding the validity of his revocation sentence,

which has been fully served, and where he is no longer subject to a

term of supervised release. Hardy, 545 F.3d at 283; United States v.

Julian, 751 Fed. App'x 378, 380 (4th Cir. 2018).             Thus, the matters



3 Wyckoff satisfied his revocation sentence and was released from BOP
custody on August 25, 2020. See Federal Bureau of Prisons Inmate
Locator https://www.bop.gov/inmateloc/ (results for Christopher
Wyckoff) (last visited August 18, 2021).

                                         4
Case 1:20-cv-00089-IMK Document 13 Filed 08/31/21 Page 5 of 6 PageID #: 148
WYCKOFF v. USA                                               1:20CV88/1:20CV89
                                                             1:12CR15/1:12CR82

       MEMORANDUM OPINION AND ORDER DENYING AS MOOT § 2255
      PETITION [1:20CV88, DKT. NO. 1; 1:20CV89, DKT. NO. 1]
raised in by § 2255 petition are no longer “live” and the case is

moot.

                                    IV. CONCLUSION

        For these reasons, the Court DENIES AS MOOT Wyckoff’s § 2255

petition (1:20CV88, Dkt. No. 1; 1:20CV89, Dkt. No. 1), and DISMISSES

Civil Action Nos. 1:20CV88 and 1:20CV89 WITHOUT PREJUDICE for lack

of subject matter jurisdiction.

        It is so ORDERED.

        The Clerk is directed to enter a separate judgment in favor of

the United States. The Clerk is further directed to provide a copy

of this order to Wyckoff by certified mail, return receipt requested,

to his last known address, and to counsel of record by electronic

means and to strike Civil Action Nos. 1:20CV88 and 1:20CV89 from the

Court’s active docket.

                    V. No Certificate of Appealability

        Pursuant to Rule 11(a) of the Rules Governing Section 2254 and

Section    2255   Cases,    the   district   court   “must   issue   or   deny   a

certificate of appealability when it enters a final order adverse to

the applicant” in such cases. If the court denies the certificate,

“the parties may not appeal the denial but may seek a certificate

from the court of appeals under Federal Rule of Appellate Procedure

22.” 28 U.S.C. § 2255(a).




                                        5
Case 1:20-cv-00089-IMK Document 13 Filed 08/31/21 Page 6 of 6 PageID #: 149
WYCKOFF v. USA                                            1:20CV88/1:20CV89
                                                          1:12CR15/1:12CR82

       MEMORANDUM OPINION AND ORDER DENYING AS MOOT § 2255
      PETITION [1:20CV88, DKT. NO. 1; 1:20CV89, DKT. NO. 1]
     The Court finds it inappropriate to issue a certificate of

appealability    in   this   matter   because   Wyckoff   has   not   made   a

“substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating that reasonable jurists would find any assessment of

the constitutional claims by the district court is debatable or wrong

and that any dispositive procedural ruling by the district court is

likewise debatable. See Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003). Upon review of the record, the Court concludes that Wyckoff

has failed to make the requisite showing and DENIES a certificate of

appealability.

DATED: August 31, 2021

                                       /s/ Irene M. Keeley
                                        IRENE M. KEELEY
                                        UNITED STATES DISTRICT JUDGE




                                      6
